     Case 5:18-cv-01564-JGB-SP Document 36-1 Filed 02/21/19 Page 1 of 2 Page ID #:444




 1
 2
 3
 4
 5
 6
 7
 8
                               UNITED STATES DISTRICT COURT
 9
                        FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
                                        EASTERN DIVISION
11
      CHRISTINA V. LE,                          Case No. 5:18-cv-01564-JGB-SP
12
                  Plaintiff,                    [PROPOSED]
13                                              ORDER APPROVING STIPULATION TO
                         v.                     CONTINUE HEARING ON
14                                              DEFENDANT’S MOTION TO DISMISS
      RICHARD V. SPENCER, in his                FROM MARCH 4, 2019 TO MARCH 11,
15    official capacity as Secretary of the     2019
      Navy,
16
                  Defendant.                    The Honorable Jesus G. Bernal
17                                              United States District Judge
18
19
20
21
22
23
24
25
26
27
28
     Case 5:18-cv-01564-JGB-SP Document 36-1 Filed 02/21/19 Page 2 of 2 Page ID #:445




 1          The Court, having considered the parties’ stipulation to continue hearing on
 2    Defendant’s motion to dismiss from March 4, 2019, to March 11, 2019, and for good
 3    cause shown, hereby approves the stipulation.
 4          IT IS HEREBY ORDERED THAT the hearing on Defendant’s motion to dismiss
 5    shall be continued to March 11, 2019, at 9:00 a.m.
 6
 7    Date: _______________________, 2019         ____________________________
                                                  HONORABLE JESUS G. BERNAL
 8
                                                  UNITED STATES DISTRICT JUDGE
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 1
